       case 1:19-cv-08145-RA Document 7 Filed 01/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HONGLAN TAO,
                                                      No. 19 Civ. 8145 (RA)
                         Plaintiff,
                                                       STIPULATION AND
             V.                                        [PRefOS&Oi
                                                       ORDER OF DISMISSAL
WILLIAM PELHAM BARR, Attorney General
of the United States, et al.,
                         Defendants.

      WHEREAS, plaintiff Honglan Tao ("plaintiff') filed this action on August 30,2019,

seeking adjudication of her Application for Adjustment of Status (Form 1-485); and

      WHEREAS, USCIS has approved plaintiff's Form 1-485;

      IT IS HEREBY STIPULATED AND AGREED. by and between the parties, that this action

is hereby dismissed with prejudice and without costs or fees to any party pursuant to Rule

4l(a)(2) of the Federal Rules of Civil Procedure.

Dated: Flushing, New York                       Dated: New York, New York
       January ta,· 2020                               January ID, 2020

       LAW OFFICE OF DAVID A.                          GEOFFREY S. BERMAN
       BREDIN                                          United States Attorney for the
                                                       Southern District of New York

By:    ] _ 2✓=-
       .1):A:VID AIDAN BREDIN, ESQ.
                                                By:     c?S?:-
                                                       SIMON NAKAJIMA
       39-10 Main Street, Suite 201                    Special Assistant United States Attorney
       Flushing, New York 11354                        86 Chambers Street. 3rd Floor
       Telephone: (718) 285-0498                       New York, New York 10007
       E-mail: office@bredinlaw.com                    Telephone: (212) 637-2770
       Attorney for Plaintiff                          E-mail: simon.nakajima@usdoj.gov
                                                       Attorney/or Defendants
soo


 HON.      I  BRAMS -
 UNITED STATES DISTRICT JUDGE
                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELF:CTRO~ICALLY FILEP
      1/1   ~/?A                                              DOC tt:
                                                                              --------
                                                            ; i l •,
                                                            L_. __
                                                                       I ! Fl IF D: /                  2u -
                                                                                           -'+-+=-::r-f---"'---
                                                                       ..... ··~ ·-·   .
